   Case 7:16-cv-07743-VB-JLC Document 59 Filed 05/16/19 Page 1 of 1




                       PECHMAN LAW GROUP PLLC
                         A T T O R N E Y S          AT    L A W
                                 488 MADISON AVENUE
                               NEW YORK, NEW YORK 10022
                                     (212) 583-9500
                                WWW.PECHMANLAW.COM

                                                      May 16, 2019


Honorable Vincent L. Briccetti
United States District Court
Southern District of New York
300 Quarropas St.
White Plains, New York 10601

                 Re:   Salazar et al. v. 203 Lena Inc. d/b/a Cocina Taller et al.
                       16 Civ. 7743 (VB)

Dear Judge Briccetti:

       In accordance with the Court’s April 11, 2019 Order, Plaintiffs submit this
status report regarding the bankruptcy proceedings against 203 Lena Inc. (the
“Debtor”). On May 13, 2019, the bankruptcy court dismissed the Chapter 11
bankruptcy case S.D.N.Y. Dkt. No. 17-23274, ECF. No. 23. Accordingly, the stay
in the proceedings in this Court should be lifted.

      Because the defendants in this matter have not obtained new counsel or
provided service addresses, bankruptcy counsel is copied on this letter.

                                                      Respectfully submitted,

                                                      s/ Lillian M. Marquez

                                                      Lillian M. Marquez
cc (by email):

Lawrence Morrison, Esq.
Brian J. Hufnagel, Esq.
87 Walker Street, Floor 2
New York, New York 10013
Tel: (212) 620-0938
LMorrison@m-t-law.com
Bankruptcy Counsel for 203 Lena Inc.
